UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7209


WILLIE JOE CALDWELL,

                  Petitioner – Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Sol Blatt, Jr., Senior District
Judge. (4:12-cv-02619-SB)


Submitted:   November 21, 2013              Decided:   December 6, 2013


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Joe Caldwell, Appellant Pro Se. Brendan McDonald, OFFICE
OF THE UNITED STATES ATTORNEY, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie      Joe    Caldwell        seeks    to    appeal           the    district

court’s order denying relief on his motion to reconsider the

denial of his 28 U.S.C. § 2254 (2006) petition.                                   The order is

not    appealable       unless      a   circuit      justice          or    judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate       of     appealability        will        not        issue    absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the     merits,     a   prisoner     satisfies             this    standard       by

demonstrating         that       reasonable       jurists       would        find       that     the

district       court’s       assessment     of     the    constitutional                claims    is

debatable      or     wrong.        Slack    v.    McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Caldwell has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense      with     oral   argument       because       the       facts        and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3